Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 27, 1992 (People v McCloud, 182 AD2d 835), modifying a judgment of the County Court, Nassau County, rendered February 28, 1986, and affirming an order of the same court, dated October 23, 1986.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Ritter and Sullivan, JJ., concur.